DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-18, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (U.S. Patent No. 9289594).
Regarding claim 1, Petersen teaches a method of manufacturing a medical device (Abstract), comprising: forming a medical device body (Fig. 1-3, element 14); forming at least one electrode according to a process (Fig. 4-6, element 38) comprising: forming a metallic substrate (Col. 5, lines 18-31; Fig. 4-6, elements 38, 60); and treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate (Col. 6-7, lines 61-17; Fig. 8, 9) and that reduces resistance of the metallic substrate when operating at a frequency within a cardiac medical range (Col. 6-7, lines 61-17; Fig. 8, 9; increasing the area would result in a decrease in resistance at any frequency as area and resistance are inversely related. Georgia State University’s HyperPhysics website depicts this                         
                            R
                            =
                            
                                
                                    ρ
                                    L
                                
                                
                                    A
                                
                            
                        
                     where R is resistance, ρ is resistivity, L is length, and A is cross sectional area); and securing the at least one electrode to the medical device body (Fig. 3, elements 14, 38).
Regarding claim 2, Petersen further teaches wherein the metallic substrate is selected from the group consisting of gold, platinum group metals, and alloys of platinum group metals (Col. 5, lines 18-31).
Regarding claim 3, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises applying laser energy to the surface of the metallic substrate, thereby texturing the surface of the metallic substrate (Col. 6, lines 3-45).
Regarding claim 4, Petersen further teaches wherein applying laser energy to the surface of the metallic substrate comprises applying laser energy to the surface of the metallic substrate using a femtosecond laser (Col. 6, lines 34-45; "In some embodiments, the ultrafast laser used to produce the macrostructures 62 and the nanostructures 66 may have a spot size of less than about 0.001 inches and a pulse width of about 800 femtoseconds").
Regarding claim 5, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises applying a coating to the surface of the metallic substrate (Col. 6, lines 46-60).
Regarding claim 6, Petersen further teaches wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via chemical vapor deposition (Col. 6, lines 46-60).
Regarding claim 7, Petersen further teaches wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via physical vapor deposition (Col. 6, lines 46-60).
Regarding claim 9, Petersen further teaches wherein the coating comprises at least one of titanium nitride, iridium oxide, platinum, and platinum iridium (Col. 6, lines 51-60).
Regarding claim 11, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises: applying laser energy to the surface of the metallic substrate, thereby texturing the surface of the metallic substrate (Col. 6, lines 3-60); and after applying laser energy to the surface of the metallic substrate, applying a coating to the textured surface of the metallic substrate (Col. 6, lines 3-60; "These materials, if present, may be added by sintering, plating, material deposition, chemical vapor deposition, physical vapor deposition or atomic layer deposition techniques, and may be added either before or after laser treatment").
Regarding claim 12, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises: applying a coating to the surface of the metallic substrate (Col. 6, lines 3-60); and after applying a coating to the surface of the metallic substrate, applying laser energy to the coated surface of the metallic substrate, thereby texturing the coated surface of the metallic substrate (Col. 6, lines 3-60; "These materials, if present, may be added by sintering, plating, material deposition, chemical vapor deposition, physical vapor deposition or atomic layer deposition techniques, and may be added either before or after laser treatment").
Regarding claim 13, Petersen teaches a medical device formed according to a process (Abstract) comprising: forming a medical device body (Fig. 1-3, element 14); forming at least one electrode according to a process (Fig. 4-6, element 38) comprising: forming a metallic substrate (Col. 5, lines 18-31; 
Regarding claim 14, Petersen further teaches wherein the metallic substrate is selected from the group consisting of gold, platinum group metals, and alloys of platinum group metals (Col. 5, lines 18-31).
Regarding claim 15, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises applying laser energy to the surface of the metallic substrate, thereby texturing the surface of the metallic substrate (Col. 6, lines 3-45).
Regarding claim 16, Petersen further teaches wherein applying laser energy to the surface of the metallic substrate comprises applying laser energy to the surface of the metallic substrate using a femtosecond laser (Col. 6, lines 34-45).
Regarding claim 17, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises applying a coating to the surface of the metallic substrate (Col. 6, lines 46-60).
Regarding claim 18, Petersen further teaches wherein the coating comprises at least one of titanium nitride and iridium oxide (Col. 6, lines 51-60).
Regarding claim 20, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises: applying laser energy to the surface of the metallic substrate, thereby texturing the surface of the metallic 
Regarding claim 21, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises: applying a coating to the surface of the metallic substrate (Col. 6, lines 3-60); and after applying a coating to the surface of the metallic substrate, applying laser energy to the coated surface of the metallic substrate, thereby texturing the coated surface of the metallic substrate (Col. 6, lines 3-60; "These materials, if present, may be added by sintering, plating, material deposition, chemical vapor deposition, physical vapor deposition or atomic layer deposition techniques, and may be added either before or after laser treatment").
Regarding claim 22, Petersen further teaches wherein the medical device comprises a multielectrode electrophysiology catheter (Col. 5, lines 3-4).
Regarding claim 23, Petersen teaches a medical device (Fig. 1-3, element 14) comprising: a body (Fig. 1-3, element 14); and at least one electrode disposed on the body (Fig. 4-6, element 38), wherein the at least one electrode includes a metallic substrate (Col. 5, lines 18-31; Fig. 4-6, elements 38, 60) and wherein a surface of the substrate is modified in a manner that increases its effective surface area without inducing bulk heating (Col. 6-7, lines 3-19, 61-17; Fig. 8, 9; refer to table 1 in col. 7 regarding spot size as spot sizes this small (25 microns) would not allow for bulk heating to occur; “If the incident light is sufficiently short in duration, at least some of the free electrons may be ejected from the metal surface before the excited electrons have time to transfer energy to the surrounding metal lattice (crystal structure) in the form of thermal energy") and with a reduction in resistance of the metallic 
Regarding claim 24, Petersen further teaches wherein the surface of the substrate is laser textured (Col. 6, lines 3-45).
Regarding claim 25, Petersen further teaches wherein the surface of the substrate is coated (Col. 6, lines 46-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Atanasoska (U.S. Patent Application Publication No. 20090099634).
Regarding claim 8, Petersen teaches all the elements of the claimed invention as stated above.
Petersen does not teach wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via electrochemical deposition.
Atanasoska, in a similar field of endeavor, teaches wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via electrochemical deposition ([0041]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via electrochemical deposition as taught by Atanasoska in the system of Petersen, since the 
Regarding claims 10 and 19, Petersen teaches all the elements of the claimed invention as stated above.
Petersen does not teach wherein the coating comprises an electro-conductive polymer coating.
Atanasoska further teaches wherein the coating comprises an electro-conductive polymer coating ([0009], [0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the coating comprising an electro-conductive polymer coating as taught by Atanasoska in the system of Petersen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of applying a coating to the metallic substrate of the electrode via electrochemical deposition were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794